 

Exhibit 10.33

 

Amendment to $3,000,000 Convertible Debenture Agreement Dated June 2, 2015

 

Sundance Strategies, Inc. ( the “Company”) and Satco International, Limited
(“Satco”) entered into a Convertible Debenture Agreement (“the Agreement”) dated
June 2, 2015.

 

RECITALS

 

  A. The Company and Satco entered into the First Amendment to the Agreement
effective on or about February 1, 2016 (“First Amendment”). Subsequent to this
First Amendment there has been additional Amendments extending the due date of
the note.         B. The purpose of this Amendment is to formalize the Parties
desire to add and or amend certain terms and conditions of the Agreement.

 

NOW,THEREFORE, inconsideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the Parties agree to amend the Agreement as follows:

 

Paragraph 7. Conversion first sentence: The Terms “one year from the date of
issuance” shall be replaced with on November 30, 2021.

 

NOW, THEREFORE, inconsideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties agree to amend the Second Amendment as follows:

 

Second paragraph: The paragraph shall be replaced in its entirety with the
following: I agree to extend the Debenture Agreement between Satco and the
Company from the original due date of June 2, 2016 to November 30, 2021.

 

All other terms and conditions remain as outlined in the Agreement and the First
Amendment.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date
as recorded below.

 

Stephen H. Smoot /s/ Stephen H. Smoot Attorney-in-Fact   7-13-20   Satco
International, Limited     Date   Attorney-in-Fact                   Randall F.
Pearson         President     Date:   Sundance Strategies, Inc.        

 

 



 